Citation Nr: 0620241	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  03-33 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a right wrist disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1955 to June 
1957.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision granting service 
connection and an initial rating of 10 percent for traumatic 
arthritis of the right wrist secondary to the excision of a 
cartilaginous tumor.  In November 2002, within the one year 
time limit for filing of a notice of disagreement with an 
adjudication made by the RO, the veteran filed an "increased 
rating" claim in which he sought a higher initial rating.  
Given the procedural status of the case, the Board will 
adjudicate the veteran's November 2002 claim as a claim for 
an increased initial rating.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  During the course of this appeal, the 
RO has increased the rating for the veteran's right wrist 
disability to 20 percent effective from April 2001, when the 
veteran filed his original service connection claim, but the 
veteran still seeks a higher evaluation.


FINDING OF FACT

The veteran's right wrist disability is manifested by painful 
wrist motion, weakened grip, and some swelling and 
tenderness, but normal wrist functioning with an ability to 
touch his thumb to all fingertips to palm without difficulty.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for traumatic arthritis of the right wrist have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.71 (Diagnostic Codes 
5003, 5010, 5210 - 5215, and Plate I), 4.73 (Diagnostic Code 
5308).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of:  1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  
With regards to the first element of the duty to notify, the 
five elements of a substantiated and completed claim for 
service connection include: 1) veteran status; 2) existence 
of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).   

While VA satisfied all but the first of the required elements 
in a May 2005 letter, the veteran has not been prejudiced by 
inadequate notice.  As the veteran's claim for increased 
initial rating has been denied, any issue with respect to the 
effective date of the rating assigned is moot.  In addition, 
while the notice letter was sent after initial adjudication 
of the veteran's claim by the RO, the veteran has not been 
prejudiced because he has been provided with every 
opportunity to submit evidence and argument in support of his 
claim.  In addition, he has not alleged any prejudice with 
respect to timing and content of notification.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's VA treatment records and afforded him two VA 
orthopedic examinations of his right wrist in accordance with 
its duty to assist the veteran.

VA has satisfied its duties to notify and assist the veteran 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, the veteran is not prejudiced by the Board's 
adjudication of his claim.



II.  Claim for Increased Initial Rating

The veteran is seeking a higher initial rating.  He has been 
assigned a 20 percent rating for his right wrist disability.  
In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found. See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  All potentially applicable diagnostic 
codes must be considered when evaluating disability.  
However, care must be taken not to evaluate the same 
manifestations of disability under more than one applicable 
code.  This would constitute "pyramiding" and is not allowed.  
See 38 C.F.R. § 4.14.  When applying the rating schedule, it 
is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  38 C.F.R. § 4.21.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Each disability must be 
viewed in relation to its history and there must be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.1.  Examination reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2.  

The rating criteria for the wrist are found at 38 C.F.R. §§ 
4.71a (Diagnostic Codes 5210 through 5215), 4.73 (Diagnostic 
Code 5308), and rating criteria for degenerative arthritis 
are found at 38 C.F.R. § 4.71a (Diagnostic Codes 5003 and 
5010).  Additionally, range of motion is considered normal 
(see 38 C.F.R. § 4.71, Plate I) with dorsiflexion of 0 to 70 
degrees, palmar flexion of 0 to 80 degrees, radial deviation 
of 0 to 20 degrees, and ulnar deviation of 0 to 45 degrees.

Not all of these diagnostic codes are applicable to the case 
at hand.  Diagnostic Codes 5003, 5010, and 5215 rating 
painful limitation of motion are not applicable with regards 
to the veteran's claim for a higher initial rating because 
they do not provide a rating higher than the current 20 
percent.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(consideration of functional limitation pursuant to 38 C.F.R. 
§§ 4.40 and 4.45 unnecessary where claimant is in receipt of 
the maximum rating for limitation of motion).  Diagnostic 
Code 5210 is not applicable in the present case because there 
is no medical evidence that the veteran has nonunion of the 
radius and ulna nor a false joint.  Diagnostic Code 5211 is 
not applicable in the present case because there is no 
medical evidence that the veteran has impairment of the ulna.  
Diagnostic Code 5212 is not applicable in the present case 
because there is no medical evidence that the veteran has 
impairment of the radius.  Similarly, Diagnostic Code 5213 is 
not applicable in the present case.  Finally, Diagnostic Code 
5214 is not applicable in the present case because there is 
no medical evidence that the veteran has ankylosis of the 
right wrist.  

The RO has assigned a 20 percent rating for the veteran's 
wrist disability as analogous to moderately severe impairment 
of the function of the muscles in Group VIII, which are the 
muscles arising mainly from the external condyle of the 
humerus, involving the extensor of the carpus, fingers and 
thumb, with the function of extending the wrist, fingers and 
thumb, and thumb.  38 C.F.R. § 4.73, Diagnostic Code 5308.  
The function affected involves extension of the wrist, 
fingers and thumb, and abduction of thumb.  Id.  A 30 percent 
rating, the highest rating under this diagnostic code, is 
warranted for severe muscle disability.  Id.  The words 
"moderate" and "severe" are not defined in the VA rating 
schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  
Cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement 
according to 38 C.F.R. § 4.56(c).  Rating this disability as 
a muscle injury under Diagnostic Code 5308 is somewhat 
problematic because muscle injury evaluations usually 
contemplate trauma such as gun shot wounds or shell fragment 
wounds and the level of disability depends in part on the 
severity of the original injury.  See 38 C.F.R. § 4.56 for 
description of what constitutes slight, moderate, moderately 
severe, or severe muscle injuries.  

While in service, the veteran had a cartilaginous tumor 
surgically removed from the wrist of his dominant hand.  The 
RO initially granted service connection for traumatic 
arthritis of the right wrist secondary to the excision of a 
cartilaginous tumor and rated the veteran's right wrist 
disability at 10 percent under Diagnostic Code 5010.  Then, 
during the course of this appeal, the RO increased the 
veteran's right wrist disability rating to 20 percent 
effective from the date of the original claim under 
Diagnostic Code 5010-5308.

The relevant medical evidence includes the veteran's VA 
treatment records, a January 2003 VA orthopedic examination 
and a July 2005 VA orthopedic examination.  First, the 
veteran's VA treatment records reflect complaints of wrist 
pain, decreased range of motion and a series of orthopedic 
diagnoses beginning in April 2001 through November 2002.  In 
June 2001, the veteran was diagnosed as having osteoarthritis 
and in July 2001 as having a possibly loose body in the right 
radiocarpal joint with limitation of the range of motion for 
ulnar abduction with discomfort.  In September 2001, the 
veteran was diagnosed as having degenerative joint disease in 
the right wrist.  During this treatment visit, the veteran 
was noted to have increasing pain and decreased range of 
motion; however, he displayed no significant impairment.  In 
February 2002, the right wrist was reported as worsening with 
little relief from pain-fighting medications.  In November 
2002, the VA physician diagnosed the veteran as having 
chronic wrist strain or fracture with possible navicular 
atrophy and noted that the veteran reported severe pain at a 
level of 10 out of 10.  In January 2003, the veteran's range 
of motion was measured and noted: dorsiflexion of 0 to 20 
degrees; volarflexion of 0 to about 40 degrees; ulnar and 
radial deviation of 0 to about 10 degrees, all with pain.

The medical evidence then shows the veteran underwent a 
January 2003 VA orthopedic examination at which he reported 
stiffness, swelling, deformity and tenderness of the right 
wrist.  The veteran reported that despite the pain and other 
symptoms he was able to hold a cup of coffee and touch his 
thumb to all fingertips and to the palm with no problem.  The 
VA physician noted that the veteran's wrist functioning was 
normal but his grip was weak.  No crepitus or laxity was 
noted at the time of this examination.  The veteran's range 
of motion was measured and noted: dorsiflexion of 0 to 45 
degrees actively, 0 to 47 degrees passively and with fatigue; 
palmar flexixion of 0 to 35 degrees actively and passively, 
and 0 to 37 degrees with fatigue; radial deviation of 0 to 8 
degrees actively, 0 to 10 degrees passively and with fatigue; 
and ulnar deviation of 0 to 27 degrees actively, 0 to 30 
degrees passively and with fatigue.

Finally, the evidence shows the veteran underwent a VA 
orthopedic examination in July 2005.  At this time the 
veteran's wrist was noted to have limited movement, warmth, 
swelling, some stiffness and tenderness and yet having no 
deformity.  The veteran reported no problems with daily 
activities but complained of some pain with flare-ups and 
chronic limited mobility of the right wrist.  The VA 
physician diagnosed the veteran as having degenerative joint 
disease of the right wrist.  The veteran's range of motion 
was measured and noted: dorsiflexion of 0 to 45 degrees 
actively, passively and with fatigue; palmar flexixion of 0 
to 35 degrees actively, passively and with fatigue; radial 
deviation of 0 to 8 degrees actively, passively and with 
fatigue; and ulnar deviation of 0 to 27 degrees actively, 
passively and with fatigue.  No additional limitation of 
motion was observed on repetitive use.

The veteran's right wrist disability has resulted in painful 
wrist motion, weakened grip, some swelling and tenderness, 
but normal wrist functioning with an ability to touch his 
thumb to all fingertips to palm without difficulty.  There is 
neither evidence of impairment of coordination nor 
uncertainty of movement.  Overall, the veteran's right wrist 
disability is not more than moderately severe in degree.  In 
so deciding, the Board has deemed the veteran as competent to 
describe his right wrist symptoms such as limitation of 
motion, weakness, stiffness, swelling and flare-ups of 
disability.  His cardinal signs and symptoms of loss of power 
and weakness have been considered, but the medical evidence 
demonstrates that his disability level does not meet, nor 
more closely approximate, the criteria for a 30 percent 
rating under Diagnostic Code 5308.  There is no doubt of 
material fact to be resolved in his favor.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Extraschedular consideration is not implicated here either.  
Extraschedular consideration is necessary where the veteran's 
disability causes "marked" interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment, none of which is shown by competent 
evidence in this case.  38 C.F.R. § 3.321(b)(1).  The 
schedular ratings are based upon the average impairment of 
earning capacity, and are intended to be considered from the 
point of view of the veteran working or seeking work so any 
consideration to these principles has already been taken into 
account when analyzing the schedular ratings.



ORDER

Entitlement to a rating in excess of 20 percent for 
disability of the right wrist is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


